Title: To Alexander Hamilton from Le Guen and Company, 14 April 1795
From: Le Guen and Company
To: Hamilton, Alexander



philadelphie le 14 avril 1795
Monsieur,
S’il ne nous appartenoit pas d’aller vous témoigner les Regrets que nous partagions avec vos Concitoyens, quand vous avez effectué la retraite du ministère qui vous étoit confié: vu l’affluence des mécontents, par notre qualité d’etrangers, nous n’en comptions pas moins aller solliciter de vos bontés de continuer à être le protecteur de notre entreprise, & à lui procurer une circulation étendüe, en l’enrichissant de vos notes. Soyez Monsieur assez Bienveillant pour votre pays & pour nous par Contrecoup, de nous recommander aux personnes instruites de votre connoissance nous vous en aurons une éternelle reconnoissance.
Nous avons L’honneur d’être avec la plus parfaite consideration,
Monsieur,
Votre très humbles & très obts serviteur

L. lguen & CeLtd.
Colonel hamilton

